Citation Nr: 0636726	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-39 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $28,835.36, 
to include the issue of whether the overpayment was properly 
created.  

(The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied waiver of an overpayment of disability 
compensation benefits.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO, which certified this case for appellate review.  

In July 2004, prior to issuance of the initial denial by the 
agency of original jurisdiction, the veteran requested a 
hearing on the issue of the waiver.  While the veteran did 
not testify at a hearing, his request was made prior to 
initiating the appeal.  In his December 2005 Form 9 
(substantive appeal) he indicated that he did not want a BVA 
hearing.  Therefore, the Board finds that there are no 
outstanding hearing requests on appeal.  


FINDINGS OF FACT

1.  VA determined that from December 27, 2001 (the date of 
enactment of Public Law 107-103) until April 26, 2004 (the 
date of recall of an outstanding bench warrant) the veteran 
was a fugitive felon, and discontinued his compensation 
payments for that period of time, resulting in an overpayment 
of $28,835.36.  

2.  The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempt to commit a 
felonious offense, or that the veteran was violating a 
condition of probation or parole imposed for commission of a 
felony, from December 27, 2001 to April 26, 2004.  

CONCLUSION OF LAW

It is not shown that from December 27, 2001 to April 26, 2004 
the veteran was a fugitive felon, thus, the overpayment 
resulting from discontinuance of his compensation benefits 
for that period of time was improperly created.  38 U.S.C.A. 
§ 5313B (West 2002 & Supp. 2006); 38 C.F.R. § 3.655(n)(2) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This statute 
is not applicable to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  

Further, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Analysis

The threshold matter that must be addressed in this case is 
whether the overpayment debt was properly created.  If not, 
the matter of a waiver of recovery of the debt would be moot.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 
38 U.S.C.A. § 5313B, which provides, in pertinent part, that 
a veteran who is otherwise eligible for a benefit under 
Chapter 11 of Title 38 may not be paid or otherwise provided 
such benefit for any period during which such veteran is a 
fugitive felon.   38 U.S.C.A. § 5313B (West 2002 & Supp. 
2006).  

The term fugitive felon means a person who is a fugitive by 
reason of:  (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 C.F.R. § 3.665(n)(2) 
(2006).  

The term felony includes a high misdemeanor under the laws of 
a state which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. 
§ 3.665(n)(3).  

The veteran in this case has not been shown to be either 
fleeing to avoid prosecution or confinement for a felonious 
offense or to be violating probation imposed for a felonious 
offense.  

The veteran is service connected for a left knee disability, 
evaluated as 60 percent disabling.  

On a VA Investigative Summary Form from the VA Office of the 
Inspector General (OIG), Fugitive Felon Program, it was 
stated that a warrant was issued against the veteran from 
Baltimore County, Maryland, on April 15, 1999.  This Form 
indicated that the warrant was issued for the offense of 
obstructing justice.  Under Maryland law, obstruction of 
justice is a misdemeanor offense.  Md. Code Ann. Crim. Law 
(2002) § 9-306 (formerly Md. Code Art. 27 § 26).  

In March 2004 VA sent a letter to the veteran's address in 
Miami Beach, Florida, indicating that there was an 
outstanding warrant issued for his arrest, and that his VA 
benefits would be terminated, effective December 27, 2001 or 
the date of the warrant, whichever was later.  

Thereafter, the veteran's attorney filed a motion to strike 
bench warrant in April 2004.  A copy of the cover letter for 
the motion includes a stamp from the District Court of 
Maryland, with a note dated April 26, 2004 denoting recall of 
bench warrant and indicating that the veteran should be 
scheduled for "VOP."   

Two letters from the District Court of Maryland for Baltimore 
County to the veteran's attorneys provided notice of show 
cause hearings on violation of probation scheduled in May 
2004.  These two letters included two different case numbers.  
The Maryland Judicial Information System reflects that the 
two case numbers correspond to two cases in the District 
Court of Baltimore County.  

In the first case, the veteran was found guilty for failure 
to return a rental vehicle.  The charge was brought under Md. 
Code Art. 27 § 206.  Under Maryland law, failure to return a 
rental vehicle is a misdemeanor offense.  Md. Code Ann. Crim. 
Law (2002) § 7-205 (formerly Md. Code Art. 27 § 206).  

In the second case, the veteran was found guilty of 
possession of a controlled dangerous substance other than 
marijuana.  The charge was brought under Md. Code Art. 27 
§ 287(a).  Under Maryland law, possessing a controlled 
dangerous substance is a misdemeanor offense.  Md. Code Ann. 
Crim. Law (2002) § 5-601 (formerly Md. Code Art. 27 § 287).  

A May 2004 letter informed the veteran that VA had taken the 
action proposed in the March 2004 letter, to suspend benefits 
because of fugitive felon status due to an outstanding arrest 
warrant, effective December 27, 2001.  This letter also 
informed the veteran that the suspension of benefits resulted 
in an overpayment of benefits from that date.  

A June 2004 letter from the veteran's attorney indicated that 
both of the veteran's cases had been closed, meaning that 
there were no outstanding warrants and, thus, the veteran 
could not be a fugitive.  Computer print-outs from the 
Maryland Judicial Information System reflect that both of the 
cases were closed.  

In its September 2004 decision, the Committee noted that the 
act of resuming compensation benefits effective April 26, 
2004, the date of recall of the warrant, reduced the 
overpayment to $28,835.36.  

The veteran has asserted that he had no knowledge of the 
outstanding warrants and took immediate action to resolve the 
issues when he learned of them.  Regardless of the veteran's 
knowledge regarding the warrants, there is no indication that 
the veteran was fleeing to avoid prosecution of a felony 
offense.  The OIG investigative summary indicated that the 
outstanding warrant was for obstruction of justice, an 
offense which is a misdemeanor under Maryland law.  After 
suspending benefits on the basis of fugitive felon status, 
the Committee reinstated benefits effective April 26, 2004, 
the date of a handwritten note on a cover letter for a motion 
to strike a bench warrant.  The case number on that cover 
letter corresponds to the charge of possessing a controlled 
dangerous substance which, as noted above, is also a 
misdemeanor offense.  

Further, the Board has considered that the April 2004 letters 
from the District Court of Maryland for Baltimore County 
reflect that the veteran was scheduled for show cause 
hearings on violation of probation, however, as discussed 
above, both of these offenses are misdemeanors under Maryland 
law.  Therefore, the veteran does not meet the definition of 
a fugitive felon on the basis of violating probation imposed 
for commission of a felony.  

Based on the foregoing, the Board finds that the evidence 
does not reflect that the veteran was a fugitive felon from 
December 27, 2001 to April 26, 2004.  As such, the 
discontinuance of his compensation payments for that period 
of time was not warranted.  Hence, the creation of an 
overpayment in the amount of $28,835.36 was improper, 
restoration of such payments is warranted, and the claim of 
entitlement to waiver of such overpayment is rendered moot.  


ORDER

The overpayment of disability compensation benefits in the 
amount of $28,835.36 was not properly created, thus, 
restoration of payment of those benefits is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


